Citation Nr: 1113983	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-20 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Hot Springs County Memorial Hospital on June 12, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1975 to May 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 determination by the Fort Harrison, Montana, Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ).  


FINDING OF FACT

The outpatient treatment the Veteran received at Hot Springs County Memorial Hospital on June 12, 2006, was not rendered in a medical emergency.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of or reimbursement for unauthorized medical expenses the Veteran incurred at Hot Springs County Memorial Hospital on June 12, 2006, are not met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.120, 17.1000-17.1002 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf. In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.

The VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

II.  Entitlement to Payment of or Reimbursement for Unauthorized Medical Expenses

The Veteran has established service connection for right knee disability, rated 20 percent disabling, and atrophy of right quadriceps muscles, rated 10 percent disabling.

A March 2006 VA information note documents two telephone conversations with the Veteran.  The Veteran apologized for leaving a VA hospitalization against medical advice in February 2006.  He expressed his frustration with his treatment, including his ability to obtain his medications.  Specifically, he stated that he was going to run out of Morphine soon.  His physician wrote a prescription so that his medication could be sent to him via Fed Ex the next day.  The Veteran was cautioned not to take too much pain medication and was scheduled for a follow-up visit in two weeks.  A March 2006 VA outpatient treatment record notes that the Veteran was seen for a follow-up visit and expressed his concern that he was developing a tolerance to pain medication, especially morphine.

An April 2006 VA outpatient treatment record notes that the Veteran was seen, unscheduled, at a walk-in clinic, requesting a Depo-Testosterone injection.  He was receiving these injections every three weeks and had the medication with him.  He was given the injection.  A May 16, 2006, VA outpatient treatment record notes that the Veteran had been hospitalized a few weeks earlier (at a private facility) for pneumonia and what was felt to have been due to morphine withdrawal with diarrhea.  Currently, he still had some diarrhea, which was resolving following the termination of his medication for pneumonia.  His physician indicated that he would send prescriptions for the Veteran's morphine sustained release and immediate release to VA on June 1, 2006.  

On June 12, 2006, the Veteran was seen in the emergency room at Hot Springs County Memorial Hospital with complaints of diarrhea and muscle spasms.  Lab studies showed yeast in his stool but were otherwise essentially normal; chest X-ray studies were negative.  The Veteran was discharged that same day.

A June 12, 2006, VA telephone contact note indicates that the Veteran's physician spoke to the Veteran after he was released from the ER.  He noted the Veteran's complaints of worsening diarrhea over the past several weeks and muscle spasms in his neck.  He noted that he had reviewed the Veteran's stool study; he stated that the Veteran did not clearly have Giardia but he could not explain possible yeast in his stool study.  The Veteran reported that he was feeling somewhat better and leaving for Canada the next day after a VA Compensation and Pension examination.

The Veteran was seen for a Compensation and Pension examination of his right knee on June 14, 2006.  A June 22, 2006, VA pain multidisciplinary team consult report notes that the Veteran had depression, but was taking several depressant drugs, including morphine.  It was also noted that the Veteran's urine screen was negative for some prescribed medication, which indicated possible drug diversion.  Random urine screens and pill counts were recommended.  In addition, a recommendation to taper and then discontinue the Veteran's morphine use was made.

In an October 2006 Notice of Disagreement, the Veteran maintained that VA had failed to make sure that he had enough morphine and other prescribed pain medications.  He further maintained that he constantly called VA because he was running out of medication.  On June 12, 2006, he felt that he was suffering from morphine withdrawal, so he sought treatment at a private hospital.

A March 2007 VA Administrative Note indicates that Hot Springs County Memorial Hospital had not yet billed Medicaid for the Veteran's treatment but was planning to do so.

Generally, in order to be entitled to payment of or reimbursement for private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

To be eligible for payment of or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R.  § 17.1002.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

First, considering the criteria under 38 U.S.C.A. § 1728, the Board notes that the Veteran received treatment in the emergency room of a private hospital on June 12, 2006.  However, the Board finds the Veteran's symptoms were not such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.  The Veteran reported complaints of diarrhea and muscle spasms.  Lab and X-ray studies were essentially normal, with the exception of yeast in the stool.  The Veteran was not admitted for further treatment; rather, he was discharged the same day.  It cannot be said that a delay in seeking such medical care for the Veteran's complaints could have been hazardous to his health.  In addition, the record does not show a prior attempt to seek treatment at a VA facility, that Federal facilities were not feasibly available, or that VA treatment would have been refused.  Therefore, threshold legal requirements for establishing entitlement to payment of or reimbursement for medical expenses under 38 U.S.C.A. § 1728 are not met.

Second, 38 U.S.C.A. § 1725 also requires that the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part).  As stated above, that was not the case with the Veteran's treatment on June 12, 2006.  Given that treatment for a medical emergency (as defined above) is a necessary precondition for reimbursement or payment under 38 U.S.C.A. § 1725, there is no need to address whether all other requirements for such reimbursement are met.  

The preponderance of the evidence is against this claim, and it must be denied. 


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Hot Springs County Memorial Hospital on June 12, 2006, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


